DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The only support for amended claim 1 is found with Fig. 1. However, Fig. 1 appears to show the cover before it is mounted to the outer casing. Although Examiner agrees that there may be support for a cavity between the structured surface of the second pattern surface and the first light transmitting surface, Examiner does not agree that that there is support for the more general limitation of space between the two elements since this limitation could include any amount of space beyond the cavity that would be formed when the two elements are joined.
The remaining claims are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US Pub. 2014/0009838 A1) in view of Rinko (US Pub. 2011/0296726 A1).
Regarding claim 1, Weber discloses first and second optical films in a stack where each have a structured surface defining extended Fresnel lenses (abstract). The films are attached together such that light transmitted by one film is intercepted by the 
Weber describes using an adhesive or other bonding agent to combine the two stacks ([0031]) so is not considered to specifically describe a way to combine without the use of adhesive. Further, Weber does not disclose the joining of a pattern layer and substrate such that a cavity is formed between the two surfaces.
Rinko discloses integrated laminate structures which have at least one optical function comprising an optically transparent first carrier element laminated to an optically transparent second carrier element which has at least one surface relief pattern where the lamination results in a cavity between the two elements and the lamination is performed through the use of heat and/or pressure without the use of adhesives (abstract, [0002], [0013], [0019], and [0121]). There may further be additional layers with embedded elements where each pattern may have a distinct optical function ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the two optical film stacks in Weber could be laminated together without the use of an adhesive layer by using heat and/or pressure as taught in Rinko as a conventionally known suitable way to combine layers in a multilayer optical films (Rinko, [0121] and Weber, abstract, [0001], and [0064]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that at least one of the structured layers could be connected to an optically transparent substrate (for example layer 164 in Weber could be considered the instantly claimed first light transmissive substrate which could be modified to have two planar surfaces and laminated to the structured surface below) so that cavities are formed between the structured layer surface and substrate surface as taught in Rinko to provide a refractive index difference that will allow for a desired optical function (Rinko, [0019] and [0020] and see Weber, [0032] which discloses a desired for a refractive index difference between the structured layer and adjacent surface). 
Regarding claim 2, Weber discloses the pitch of two Fresnel lens layers (pattern layers) being different ([0040]).
Regarding claim 3, Weber in view of Rinko discloses the device of claim 1 as claimed above. Weber does not specifically disclose the two structured surfaces having different refractive indices.
However, Weber does disclose the structured surface layer having a different refractive index than the layer adjacent to it where the structured surface may be a part of the other adjacent layer ([0009], [0032]-[0033]). Thus, Weber discloses a four layer stack where the pair of layers on top and pair of layers on bottom will have different 
Regarding claim 4, Weber also discloses that in some cases a layer of PET may be applied to 113 in which case the additional layer may be considered a protection layer ([0032]). In the alternative, Weber also discloses hard coat layers (protective layers) wherever desired which would include above first layer, 113.
Regarding claim 5, the first layer, 163, in Weber may be considered a second light transmitting substrate ([0033] and Fig. 1) where Weber further discloses that the surface exposed to the environment can be enhanced with one or more functional coatings (second protection layer) ([0033]) where all layers are considered to have some amount of light transmission given light enters a back surface and exits a front surface ([0067]). 
Regarding claim 8.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Rinko as applied to claim 1 above, and further in view of Jin et al. (US Pub. 2017/0146710 A1).
Weber in view of Rinko discloses the device of claim 1 as discussed above. Weber further discloses an indicia (printing layer) below the first structured layer where the indicia layer be printed on a base film (base layer) (Fig. 12 and [0010], [0050]-[0052], and [0087]).
Weber further discloses the optical film containing reflective color films ([0067]) but does not specifically disclose a plating layer between the first structured film and indicia (printing) layer. 
Jin discloses a display device including a window module with a display area and non-display area where the non-display area provides decoration (abstract, [0007], [0057], and [0060]). The non-display area comprises a base substrate, resin layer, pattern layer, first color layer and second color layer ([0071]) and may further comprise a reflection layer which may comprise metal (plating layer) between the pattern layer and color layers ([0113] and Fig. 9).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the optical film in Weber could further include a reflective layer including a metal reflective layer between the pattern layer and the indicia layer or color layer(s) as taught in Jin to give the film a color and metal sense (Jin, [0113] and Weber, [0067] which discloses the desire to have a reflective decorative effect). 

Response to Arguments
 Applicant’s arguments, see pages 7-8, filed 1/27/2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weber in view of Rinko; and Weber in view of Rinko and Jin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.